Case 2:19-bk-24804-VZ   Doc 667-4 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                              Exhibit 4 Page 1 of 26




         EXHIBIT 4
Case 2:19-bk-24804-VZ      Doc 667-4    Filed 04/23/20   Entered 04/23/20 20:47:28   Desc
              DEPOSエTION OF DANエEL
                             Exhibit 4PORエ甲ZKY      ‑
                                         Page 2 of 26      05/16/2018



  1       エN THE SUPERエOR COURT OF             冒HE S冒A曹E OF CALエFORNエA


 2                 工N AND FOR THE COUN冒Y OF SANTA CLARA


 3


  4



 5     HANiS SAN JOSE HOSPI冒ALエ冒Y′
       1LC′
  6
                            P⊥aintiff′
  7
                                                 N0.     17CV317221
  8

       LE HOLDエNGS    〈BE工JエNG〉         CO.′
  9    LTDi LE    冒ECHNOLOGY′       エNC.;
       FARADAY    &   FU甲URE,エNC.′
10     and DOES l t0 10′


11                          Defendants.

12               Deposition of

13             DANエEL POR工冒ZKY


14       Wednesday, May 16′          2018


15            CERTIFIED COPY

16


17


18


19


20      REPOR冒ED BY:       CエNDY    冒UGÅW, CSR     ♯4805

21


 22
                               NOGARA REPORTエNG SERV￨CE
 23                        5    Third Street, Suite       415
                      San Francisco, Cal⊥fornia            94103
 24                                    (415) 398‑1889

 25




                      <<   NOGARA REPOR冒工NG SERV工CE        >>                1
Case 2:19-bk-24804-VZ        Doc 667-4      Filed 04/23/20    Entered 04/23/20 20:47:28   Desc
             DEPOS工TエON OF DÅNエEL
                            Exhibit 4 PORエロZKY
                                        Page 3 of             ‑ 05/16/2018
                                                             26


              THE W工冒NESS:            エ     WaS On￨y there for′      yOu know′        12:51:11
 1


       seven months or around there.                   We were   コust gett⊥ng         12;51:15
 2


       through the entitlements′                and then a decis⊥on was               12:51:18
 3


       made to se￨￨          the    ￨and.                                             12:51:25
 4


              MR. GOODELL: Q. Who was the land s01d to?                               12:51:34
 5


              A.     ￨    don‑t know their        ‑‑    エ    don‑t know the           12:51:37
 6


                                                                                      12:51:42
 7     proper name. ￨              thought of them as Genzon′

                                                                                      12;51:46
 8     G‑e‑n‑Z‑○○n′            but     エ     donlt know the entユty.工WaS

                                                                                      12:51:49
  9    never privy to those documents.

                                                                                      12:51:52
10            Q. Did you ever meet an indiv⊥dua￨ by the

                                                                                      12:51:56
11     name of Jia Yueting?

                                                                                      12:51:与7
12            A.     エS that YT?

                                                                                      12:51:58
13             Q.    Yeah′    Y冒・

                                                                                      12:51:59
 14            A.     Yes.

                                                                                      12:52:02
 15            Q. How many times have you met him

                                                                                      12:52:05
 16     PerSOna￨￨y?
                                                                                      12:52:08
 17            A.     工      WOu￨d estimate ten times・

                                                                                      12:52:13
 18            Q. What was his ro￨e at Le巳CO?

                                                                                      12:52:17
 19            A.     He was       一一      he was the head guy.

                                                                                      12:52:18
 20            Q. Did you report tO him?

                                                                                      12:52:21
 21

                                                                                      12:52:25
 22            Q. Do you know if anyone above you reported

                                                                                      12:う2:28
 23     七〇    hlm?

                                                                                      12:52:32
 24            A. Doエ         know of people that reported t〇一‑                エ

                                                                                       12:52:37
 25     don▼t know how the org chart really above my wor￨d




                          << NOGARA REPORTエNG SERV工CE             =→             18
Case 2:19-bk-24804-VZ        Doc 667-4      Filed 04/23/20    Entered 04/23/20 20:47:28       Desc
            DEPOS工甲工ON OF DAN工EL
                          Exhibit 4 POR工冒ZKY
                                      Page 4 of               ‑ 05/16/2018
                                                             26


       worked.       So    工    donlt know.                                                12:52:42
 1


                Q. Okay. When you met with him in person′
                                                                                           12:52:48
 2


       What did you discuss?                                                               12:52:49
 3


                A.   The       ￨and.                                                       12:52:52
 4


                                                                                           12:52:う4
 う              Q. The land that remains a di￨apidated

                                                                                           12:52:55
  6    Parking       ￨ot?

                A.    Yeah.       We ta￨ked about design.              We ta￨ked           12:52:57
  7


       about entitlements. We ta￨ked about′                     yOu know′        do        12:53:00
  8


       we want to create a hote￨                  here, reSidentia￨.        We             12:53:04
  9


       talked about how we were going to re‑ent⊥t￨e the                                    12:53:07
10

        land.                                                                              12:53:15
11

                                                                                           12:53:17
 12             Q. And what did he inform you? What was his

        desire as far as re‑entit￨ing the land?                                            12:53:20
 13

                A. He was genera￨￨y onboard with our                                       12:53:23
 14

        recormendations. What we were trying to do was                                     12:53:27
 15

                                                                                           12:53:33
 16     create the optima￨ campus for a user for∴LeEco′                          but

                                                                                           12:う3:37
 17     we were a⊥so trying to maximize value at the same

                                                                                           12:53:41
 18     time. AndI yOu know′                those don葛t necessarily have


        to intersect.冒hey kind of ran para￨￨el.
                                                                                           12:53:45
 19

                          So he was    ‑‑    he   ￨iked what we were doing,                12:う3:47
 20

        and he had his own ideas sometimes, but he was                                     12:53:51
 21

                                                                                           12:53:54
 22     genera￨￨y onboard with what we were doing・

                                                                                           12:53:59
 23             Q. Gotcha. Did you ever interact with anyone

        working for a company named Faraday Future?                                        12:54:02
 24

                A.    Yes.                                                                 12:54:05
 25




                           << NOGARA REPOR冒エNG SERVエCE            >>                  19
Case 2:19-bk-24804-VZ        Doc 667-4      Filed 04/23/20    Entered 04/23/20 20:47:28   Desc
            DEPOSエ冒工ON OF DANエEL
                          Exhibit 4 PORエロZKY
                                      Page 5 of               ‑ 05/16/2018
                                                             26

                                                                                       12:54:19
 1             Q. Who at Faraday did you interact with?

               A.    工     ‑細   On the     〇一     the   ‑‑   the peop￨e in LA,         12:54:29
 2


       Chaoying.工donlt know how to spe￨￨ her name.                                     12:54:31
 3


                                                                                       12:54:36
 4             Q.    エS that Chaoying Deng?


               A.    Yes.                                                              12:54:36
 5


                                                                                       12:54:41
  6            Q. What did you interact with her regarding?

               A.エWOu￨d he￨p them a ￨itt￨e bユt on ￨easing.                             12:54;46
  7


                                                                                       12:54;51
  8    I would he￨p them a ￨itt￨e bit on financing. They

       had their own            ￨and that they had ‑‑           they had
                                                                                       12:54:55
  9

                                                                                       12:55:02
 10    bought. And soエー一at different points工‑‑工

                                                                                       12:55:04
 11     helped them a ￨itt￨e bit.

                                                                                       12:55:05
 12            Q. So you did work for Faraday Future aS

                                                                                       12:55:06
 13     We￨￨, COrreCt?

                                                                                       12:55:14
 14            A.    No.    工   ‑‑   ￨   一一   エ    did not・    So they   一一   工

                                                                                       12:55:21
 15     feel    ￨ike       ○○    エ       donit know if this is a guess or an

                                                                                       12:55:23
 16     estimate. They had a resource that knew rea￨

                                                                                       12:55:27
 17     estate.      ￨      was not a teCh guy.          エ     WaS nOt a uSer

                                                                                       12:55:31
 18     guy. [ was a rea￨ estate guy. And soエthink that

                                                                                       12:55;36
 19     they knew that they一一there was a rea￨ estate guy′

                                                                                       12:55:41
 20     and they would call sometimes and ask for my

                                                                                       12:55:41
 21     adv⊥ce.

                                                                                       12:55:43
 22             Q. So they called you and asked for you一一

                                                                                       12;55:45
 23     your advice regard⊥ng ￨easing and financing?

                A.       Yes.
                                                                                       12:55:49
 24

                                                                                        12:55:52
 2う             Q. And what sort of advice did you g⊥ve them?




                           << NOGARA REPOR冒エNG SERV工CE            =>              20
Case 2:19-bk-24804-VZ    Doc 667-4    Filed 04/23/20     Entered 04/23/20 20:47:28   Desc
            DEPOS工冒エON OF Exhibit
                          DAN工EL4 PORエロZKY
                                    Page 6 of          26‑ 05/16/2018


             MR. WERTHE工M:        Object⊥on.       Vague and                     12:5う;55
  1


       ambiguous. A￨so not even cIose to re￨evant to th⊥s                        12:55:58
  2


                                                                                 12:55:58
  3


                   But go ahead.                                                 12:55:う9
  4


             THE W工TNESS:        エ    don't remember the specifics.              12;56:03
  5


             MR. GOODELL: Q. Do you remember a particular                        12:56:05
  6


                                                                                 12:56:06
  7    project they ca￨￨ed you and asked you for advice

                                                                                 12:56:07
  8


              A. They had some ￨and in Nevada that they                          12:56:11
  9


        were going to build′         yOu know′     their g￨oba￨                  12:56:17
 10

                                                                                 12:56:22
 11     headquarters on. They had some ￨and that they

                                                                                 12:56:30
 12     optioned in Va￨￨eコ〇・ And they had′               yOu know′     a

                                                                                 12:56:37
 13     coup￨e different ￨eases. 1 donlt remember the

                                                                                 12:56:43
 14     specifics without having the abi￨ity to go back to

                                                                                 12:56:46
 15     emai⊥s and such.エゴust don‑t.エdon‑t have that

                                                                                 12;56:46
 16     information.

                                                                                 12:56:49
 17           Q. Do you know if they fo￨￨owed your advice?

              A.   工    donlt know.
                                                                                 12:56:51
 18

                                                                                 12:56:54
 19           Q. How many times have you spoken with

        Chaoying Deng?                                                           12:57:00
 20

              A.   冒en    ‑‑    five to ten times′        PrObab￨y.
                                                                                 12:57:03
 21

                                                                                 12:57:0う
 22           Q. Was it your understanding she was a￨so

        invoIved with LeEco?                                                     12:57:07
 23

              MR. WER冒HE工M: Objectユon as to use of the word
                                                                                 12:57:10
 24

         一一invoIved.一一         Vague and ambiguous.                              12:57:14
 25




                    << NOGARA REPOR冒エNG SERV工CE             >>              21
Case 2:19-bk-24804-VZ     Doc 667-4    Filed 04/23/20       Entered 04/23/20 20:47:28    Desc
             DEPOS工冒￨ON OF DAN工EL
                            Exhibit 4POR工冒ZKY     ‑ 05/16/2018
                                        Page 7 of 26


              MR. BUHA:      Join.                                                    12:57:16
 1


              THE WエTNESS:   エ   don‑t    ‑一    工     don葛t   〇一    工   wasn‑t        12:57:18
 2


                                                                                      12:57:23
 3     privy to how a￨￨ that worked outside of my litt￨e

       bubb￨e of rea￨        estate.      This was a frustration for                  12;57:27
 4


       me′     but I didn‑t 〇一工didnit know.エ                    suspected             12;57:33
 5


       that she was doing stuff.         エ     ーー      ￨    donit know.               12:57;37
 6


              MR. GOODELL:       Q.      So you said it was a source                  12:57:38
 7


       of frustration.        工t was frustrating.               What exactly          12:57:43
 8


       WaS frustrating?                                                               12:57:45
 9


              Å.工一ve spent 19 years of my career driving                              12:57:47
10

                                                                                      12:57:51
11     profits and making investors money・皿is was the

       first tユmeI and on￨y time′              that   エWaS     ‑‑   エWaS a       ‑‑
                                                                                      12:57;54
12

       エWaS an eXPenSe.工WaS there to serve a ro￨e that
                                                                                      12:57:58
13

       wasn‑t going to drive profits′                 that wasn事t                     12:58:02
14

       ⊥mportant in the overall company.工WaS ‑一工WaS a
                                                                                      12:58:05
15

       rea￨    estate guy at a teCh company.                                          12:58:07
16

                    So norma￨￨yエbuilt myself into a ￨eader′                           12:58:11
17

                                                                                      12:58:15
18     bui￨t myse￨f into someone that drove profits and

       he￨ped investors and a￨￨ that′                 but工○○エーーエ                      12:58:18
19

        didn‑t know what the heck was∴gOing on up there.                              12:58:24
20

                                                                                      12:58:28
 21            Q. And you said that was frustrating to you′


        COrreCt?                                                                      12:58:29
 22

               A.   Su工e.                                                             12:58:30
 23

                                                                                      12:58:35
 24            Q. And do you have an idea                  ‑‑ WOuld you


        characterize the management StruCture there as                                12:58:38
 25




                     <<   NOGARA REPOR冒エNG SERV工CE             >>                22
Case 2:19-bk-24804-VZ        Doc 667-4     Filed 04/23/20   Entered 04/23/20 20:47:28   Desc
              DEPOSエロエON OF DANエEL
                            Exhibit 4PORエ冒ZKY     ‑
                                       Page 8 of 26            05/16/2018



                A. And so￨     just wasn‑t here′        and工    just    一一     工   13:03:02
 1


 2     didn‑t      ○○    工    WaSn葛t the      ‑‑   エ   WaSn葛t here also when       13:03:05


       they entered into the ￨ease document. And so                    工    ○○     13:03:10
 3


       工      kind of fit this little s⊥x‑             Or SeVen‑mOnth              13:03:13
 4



       window with a focus on the land.                                            13:03;21
 与


                MR. WER冒HE工M:             But to answer his questユon, do           13:03:22
 6


                                                                                   13:03:24
 7     you have any of those documents?

                THE W￨TNESS:         N0.                                           13:03:39
 8


                MR. GOODELL:          Q. Okay.       So you physically             13:03:43
 9


       worked out of          3553    North First Street?                          13:03:49
10

                A.   Yes.                                                          13:03:50
11

                                                                                   13:03:53
12              Q. Did you ever wOrk ‑‑ have you ever met an

       individua￨ by the name of Shaun Wil￨⊥ams?                                   13:03:う5
13

                A.   Yes.                                                          13:03:59
14

                MR. GOODELL:         Let‑s mark this as 13.                        13:04:20
15

                                                                                   13:04:20
16                      (P￨aintiff‑s Exhib⊥t 13 marked for

                     identification. )                                             13:04:21
17

                MR. GOODELL:         Q.    工S that     ‑‑   this is a              13:04:24
18

                                                                                   13:04:26
19     photograph. Does that ￨ook ￨ike Mr. Wi￨liams

        and   ○○
                                                                                   13:04:26
20

                A.   Yes.                                                          13:04:26
21

                                                                                   13:04:35
 22             Q.   Does that look           ￨ike Jia Yueting?

                A.   Yep・                                                          13:04:36
 23

                MR. WER冒HE工M:              Okay. Let him finish ‑‑                 13:04:36
 24

                THE Wエ甲NESS:          Sorry.                                       13:04:36
 25




                        <<   NOGARA REPORTエNG SERV工CE            >>
Case 2:19-bk-24804-VZ       Doc 667-4    Filed 04/23/20       Entered 04/23/20 20:47:28    Desc
              DEPOS工冒工ON OF DÅN工EL
                            Exhibit 4 PORエ冒ZKY
                                       Page 9 of 26‑             05/16/2018



               MR. WERT髄エM:          一一     the question before you give                13:04:36
  1


                                                                                        13:04:36
  2     yOur anSWer.

               MR. GOODELL:         Q.   ￨s this the      3553         North F⊥rst      13:04:40
  3


        Street property?                                                                13;04:41
  4


               A.    Yes.                                                               13:04:41
  5


                                                                                        13:04:45
  6            Q. How many times do you reca￨l seeing

        Mr. Jia Yueting at that property?                                               13:04:51
  7


               A.    He wou￨d visit for anywhere from two to′                           13:04:56
  8


                                                                                        13:05:04
  9     you knowI ten days kind of thing. But′                    yOu know′     エ

        don‑t remember the exact number of days he was                                  13:05:07
 10

                                                                                        13:0う:07
 11     there.

                                                                                        13:05:12
 12            Q.冒wo to ten days a month or                    ‑‑


               A.    Sometimes′          but then there wou￨d be a
                                                                                        13:05:13
 13

                                                                                        13:05:15
 14     coup￨e of months where he wouldnit be there.

                                                                                        13:05:17
 15            Q.     All right.

               A.    エ    ーー    工    don't have   鵜‑      エ    COuldn't give you        13:05:19
 16

                                                                                        13:05:23
 17     an accurate count of how many days he was there.

                                                                                        13:05:27
 18             Q. Did any Faraday Future emp￨oyees occupy

                                                                                        13:05:32
 19     the    3553      North First Street property?

                A.    Yes.                                                              13:0う:33
 20

                                                                                        13;05:35
 21             Q. Do you know the names of any of these

                                                                                        13:05:39
 22     employees?

                A.エ      ーーmy interaction with the Faraday                              13:05:41
 23

         empIoyees was more Chaoying and their Los Angeles                              13:05:48
 24

                                                                                        13:05:53
  25     people.エWaSnit 〇一エwasnit dealing with the ‑‑




                         << NOGARA REPORT工NG SERV工CE              >>               27
Case 2:19-bk-24804-VZ    Doc 667-4   Filed 04/23/20   Entered 04/23/20 20:47:28   Desc
                         Exhibit 4 POR工冒ZKY
           DEPOSエ甲工ON OF DAN工EL                 ‑ 05/16/2018
                                     Page 10 of 26

                                                                              13;05:5う
 1     the San Jose peoPle very much.

                                                                              13:05:56
 2           MR. WER冒HE工M: Okay・ But ‑‑ SO ￨isten to the

                                                                              工3;05:59
 3     question. He asked you who at that San Jose
                                                                              13:06:01
 4     property did youユnteract with・

                                                                              13:06:03
 5           MR. MAR冒工NEZ: What were their names?

                                                                              13:06:06
 6           MR. GOOD珊L: That was what my question was.

                                                                              13:06:11
 7
             THE WエTNESS: John Quach.

                                                                              13:06:14
  8          MR. WER甲HEエM: Spe￨￨ his ￨ast name′ Please′ if

                                                                              13:06:15
  9    yOu Can.
                                                                              13:06:16
10           冒HE W工TNESS: I don‑t remember how to spel￨

                                                                              13:06:20
 11
                                                                              13:06:23
 12           MR. GOODELL: Q. Wh○○s another persOn at that

                                                                              13:06:25
 13     property who worked for Faraday you interacted
                                                                              13:06:30
 14
                                                                              13:06:33
 15           A. That might be it for Northern California′

                                                                              13:06:38
 16     becauseエagain was WOrking 。n the ￨and.エmean′工

                                                                               13:06:41
 17     wasn葛t ‑‑ ￨ wasn‑t一葛itヨust wasn‑t part of my

                                                                               13:06:43
 18     world.
                                                                               13;06:48
 19           Q. Do you ‑‑ are yOu aWare Of LeEco eVer
                                                                               13;06:51
 20     attempting to sublease the 3553 North First Street
                                                                               13:06:53
 21     PrOPerty?
                                                                               13:06:57
 22           A.   Not whi￨e    工    WaS thereI nO.

                                                                               13:07:02
  23           Q. Are you aWare Of LeEc○ entering into a

                                                                               13:07:04
  24     sub￨ease agreement With Faraday for their occupanCy
                                                                               13:07:08
  25     of that property?




                        << NOGARA REPOR冒エNG SERVエCE >→                   28
Case 2:19-bk-24804-VZ       Doc 667-4   Filed 04/23/20 Entered 04/23/20 20:47:28     Desc
           DEPOSエT工ON OF Exhibit
                         DANエEL  4 POR￨TZKY
                                    Page 11          of‑26 05/16/2018


             A.   エ     think there was something.       工     WaSn   t           13:07:13
 1


                                                                                  13:07:22
 2     privy to that′          but工remember it was discussed at

       some point・工           don‑t know if anything was ever                     13:07:25
 3


       created′     Signed or delivered.エ            ゴust一‑ it was一一              13:07:30
 4



       that had to do with the finance people and the                             13:07:33
 5


       accounting peop￨e・                                                         13;07:33
 6


                                                                                  13:07:35
 7           Q. What are the names of the peop￨e who wou￨d

       have been       ‑‑    Who wou￨d have more know￨edge of that                13:07:37
 8


       亡han you?                                                                  13:07:40
 9


             MR. MAR冒エNEZ:          Ca￨ls for specu￨ation・                        13:07:41
10

                   Answer      ⊥f you know.                                       13:07:47
11

             冒HE Wエ冒NESS:          There‑s a    ‑‑   there‑s a woman,             13:07:53
12

       甘uizh土.                                                                    13:07:54
13

             MR. GOODELL:         Q.    How do you spe￨l that?                    13:07:55
14

             A.    エ       have abso￨ute￨y no idea・                               13:07:56
15

                                                                                  13:07:与7
16           Q.    Say it again・

             A.    Huizhi.                                                        13:07:う8
17

                                                                                  13:08:01
18           Q. Huizhi. Do you know what ￨etter that

       starts with?                                                               13:08:03
19

             A. (Witness shakes head.)                                            13:08:05
20

             MR. WER冒HE工M: Do you want tO buy a vowe￨?                    W′      13:08:10
21

       maybe?                                                                     13:08:10
22

              冒HE W工冒NESS:          エ,m not trying to be                          13:08:12
 23

        disrespectful.エhave no idea of the consonant. A                           13:08:15
 24

        lot of these namesI yOu know′            Were Chinese′        andエ        13:08:17
 25




                      <<    NOGARA REPORTエNG SERV￨CE      >>                 29
Case 2:19-bk-24804-VZ       Doc 667-4    Filed 04/23/20    Entered 04/23/20 20:47:28   Desc
            DEPOS工甲工ON OF Exhibit
                           DANエEL 4 PORエ冒ZKY
                                     Page 12 of            ‑ 05/16/2018
                                                          26


        that discussion with?                                                      13:11:58
  1


             Å.       エt was some Of the accounting and finance                    13:12:01
  2


        team′      andエ      do not remember their names.                          13:12:07
  3

                                                                                   13:12:10
  4           Q. And where did these discussions take

                                                                                   13:12:11
  与     place?

              A.     At    3553    North First Street.                             13:12:15
  6


                                                                                   13:12:23
  7           Q. When you first began workユng for LeEco′


        was Faraday Future a￨ready occupying the property?                         13:12:34
  8


              A. Yes.甲hey were in there temporari￨y unti￨                          13:12:39
  9


        they occupied a building on the Yah○○ ￨and.                                13:12:48
 10

                                                                                   13:12:55
 11           Q. And about how many Faraday Future

        employees were in the property at that time?                               13:12:58
 12

              A.     No    土dea.                                                   13:13:01
 13

                                                                                   13:13:02
 14           Q. Vague′           工mean′     a rOugh estimation?


              A.     工     donlt know.                                             13:13:04
 15

                                                                                   13:13:09
 16           Q. Okay. About how much of the 3553 North

        First Street bui￨ding were Faraday ‑‑ did Faraday                     &    13:13:12
 17

        Future occupy when you first began working for                             13:13:14
 18

        工e巳co?
                                                                                   13:13:15
 19

              A.     ￨     donit know.                                             13:13:15
 20

                                                                                   13:13:18
 21             Q. Was there any signage in the bui￨ding that

        indicated where these emp￨oyees worked?                                    13:13:23
 22

                A.   工      don葛t remember any signage saying                      13:13:26
 23

         Faraday Future is in the building・                                        13:13:30
 24

                                                                                   13:13:31
 25             Q. Okay. How did you ￨eam that Faraday



                          くくNOGARA REPOR冒工NG SERV工CE           >>             34
Case 2:19-bk-24804-VZ      Doc 667-4     Filed 04/23/20   Entered 04/23/20 20:47:28   Desc
            DEPOS工冒工ON OF Exhibit
                          DAN工EL  4 PORエ甲ZKY    ‑ 05/16/2018
                                     Page 13 of 26


                    ⊥dentifユcat⊥on. 〉                                             13:40:29
 1


             MR. GOODELL:           Q.   Have you seen this document              13:40:30
 2


       before′      Mr. Poritzky?                                                 13:40:32
 3


             A.     Yep.     Yes.                                                 13:40:33
 4


                                                                                  13:40:38
 5           Q.     What is this document?

             A.     エt葛s a press re￨ease to ta￨k about me and                     13:40:46
  6


       what工WaS gOing to do for the ￨and that they just                           13:40:49
  7


       bought.                                                                    13:40:52
  8


                                                                                  13:40:56
  9          Q.     See where it says,          エn July′       LeEco

                                                                                  13:41:00
 10    purchased 3・1 mi￨￨ion square feet of entit⊥ed ￨and

                                                                                  13:41:04
 11     from Yahoo to bu⊥￨d the future home of LeEcoIs

                                                                                  13:41:04
 12     g￨obal headquarters○○?

                     Do you see that?                                             13:41:05
 13

              A.    Yes.
                                                                                  13:41:05
 14

                                                                                  13:41:07
 15            Q. So that was the ￨and you were talking

                                                                                  13:41:08
 16     about ear￨ier?

               A.    Yes.                                                         13:41:08
 17

                                                                                  13:41:11
 18            Q. How far away was that from ○○ this land


        from the     3533     North First Street land?                            13:41:14
 19

               A.    工一d say about two mi￨es.                                     13:41:17
 20

                                                                                  13:41:24
 21            Q. And you see on the sec○nd page it has a

                                                                                  13:41:26
 22     quote from an individual by the name of Richard

        Ren′       Who was identif⊥ed as president of LeEco North                 13:41:31
 23

        America?                                                                  13:41:32
 24

               A.    Yes.
                                                                                  13:41:33
 25




                      << NOGARA REPOR冒工NG SERVエCE             >>             49
Case 2:19-bk-24804-VZ        Doc 667-4       Filed 04/23/20    Entered 04/23/20 20:47:28   Desc
           DEPOS工冒エON OF Exhibit
                         DÅN工EL  4 PORエTZKY    ‑ 05/16/2018
                                    Page 14 of 26


             Q.    Did       一一       are yOu familiar with Mr. Ren?                  13:41:34
 1


             A.    Yes.                                                               13:41:34
 2


                                                                                      13:41:43
 3           Q.    Did he hire you?

             A.    He    ○○       ￨    had an interview with him.         エ           13:41:46
 4



       donlt know if yould say he hired me.                                           13:41:49
 5

                                                                                      13:41:52
 6           Q.    Does he still work for LeEco?


             MR. MAR冒工NEZ:                 Lacks foundation.                          13:41:53
 7


             MR. WERTHE工M:             工f you know.                                   13:41:55
 8


             THE W￨TNESS:         エ        don‑t know.                                13:41:57
 9


             MR. GOODELL:             Q.    When‑s the        ￨ast time you           13:41:58
10

                                                                                      13:42:01
11     SPOke to Mr. Ren?

             A. One or two days before he had me fired.                               13:42:07
12

                                                                                      13:42:08
13           Q.    Before you were fired or                   ‑‑


             A.    Yeah.                                                              13:42:09
14

                                                                                      13:42:11
15           Q. So you sound ￨ike you weren                        t rea￨￨y happy


       with the way that you were                 ￨et go from the company′            13:42:14
16

       is that correct?                                                               13:42:18
17

             A.    エ         WaS fired.       エ   had never been fired                13:42:24
18

       before.                                                                        13:42:27
19

                                                                                      13:42:28
20           Q. Okay.冒he day that you were terminated′

        did you have to ￨eave irmediately?                                            13:42:30
 21

              A.    Yes.                                                              13:42:33
 22

                                                                                      13:42:37
 23           Q. While we were off the record just now′

                                                                                      13:42:42
 24     your c○unsel indicated that′                   On Page 134 of the

        documents of a previous exhibit                   ‑‑
                                                                                      13:42:44
 25




                        <<    NOGARA REPOR冒エNG SERVエCE             >>            50
Case 2:19-bk-24804-VZ     Doc 667-4     Filed 04/23/20   Entered 04/23/20 20:47:28   Desc
            DEPOSエロエON OF Exhibit
                           DAN工EL 4 POR工TZKY    ‑ 05/16/2018
                                     Page 15 of 26


             A.    Yeah.                                                         13:42:44
 1


             Q.    ‑一    there▼s an      ⊥ndividua￨      that you
                                                                                 13:42:45
 2


                                                                                 13:42:51
 3     previous￨y identified as Huizhi.

             A.    Huizhi.                                                       13:42:52
 4


                                                                                 13:42:52
 5           Q.    Huizhi.     And that      ‑‑

             A.    冒hatls her.                                                   13:42:53
 6


                                                                                 13:42:58
 7           Q. And′       for the record′ it‑s LE咄CH 134′               and


       she ‑‑ this person is identified as Huizhi Lo?                            13:43:02
 8


             A.    Yes.                                                          13:43:02
  9


                                                                                 13:43:05
10           Q. And that Huizhi Lo, is that someone that

                                                                                 13:43:06
11     worked in the accounting department?

             A.    Yes.
                                                                                 13:43:08
12

                                                                                 13:43:10
13           Q. And those were the individua￨s that you

        recall that were invoIved in a discussion regarding                      13:43:12
14

        Faraday potentia￨ly or actua￨ly sub⊥easing the
                                                                                 13:43:18
 15

                                                                                 13:43:20
 16     property′ is that correct?

              MR. MAR冒工NEZ:           Misstates test⊥mony.                       13:43:23
 17

              THE W工冒NESS:       Yes.                                            13:43:24
 18

              MR. GOODELL:      Q.      Okay.     冒hank you・                     13:43:27
 19

                   Do you know if一‑ is Huizhi′ is that一一is                       13:43:31
 20

        that a fema￨e?                                                           13:43:31
 21

                                                                                 13:43:32
 22

                                                                                 13:43:35
 23           Q. Do you know if she sti￨l resides in

        California?                                                              13:43:37
 24

              A.   エ      donlt know.                                            13:43:38
 25




                    <<     NOGARA R巳POR冒エNG SERVエCE          >>             51
Case 2:19-bk-24804-VZ     Doc 667-4    Filed 04/23/20    Entered 04/23/20 20:47:28   Desc
              DEPOS工冒￨ON OF DAN工EL
                            Exhibit 4 POR工冒ZKY     ‑ 05/16/2018
                                        Page 16 of 26

                                                                                 13:44:50
 1             Q. Not    一〇 nOt       3553 North First Street?


               A.    Correct.                                                    13:44:50
 2


                                                                                 13:44:51
 3             Q.    Not that one.


               A.    Correct.     Four buildings on Patrick Henry.               13:44:55
 4



       And this was the          49erls parking lot. One of my
                                                                                 13:44:59
 5


       first tasks was to fix up this building so that                           13:45:02
 6


                                                                                 13:45:05
 7     Faraday emp￨oyees cou￨d go and work in that

                                                                                 13:45:07
  8    building.

                                                                                 13:45:09
  9            Q.    Right.


               A.    Thatis   〇一      thatls rea￨￨y the re￨evant       ‑‑
                                                                                 13:45:14
10

                                                                                 13:45:17
11     You‑re going to obヨect as to re￨evant.冒hat‑s what

                                                                                 13:45:20
12      ェ     dea￨t with with the Faraday ‑‑            that事s what was

                                                                                 13:45:23
 13     one of my first tasks′           tO get that ready for them.

                                                                                 13:45:26
 14             Q. Okay. But the        3553 property ̲￣

               A. Yeah′       エdon‑t know if those people a￨￨                    13:45:28
 15

                                                                                 13:4う:31
 16     came from 3553.       エ    donlt know if        ⊥t was for future

                                                                                 13:45:34
 17     hiring.工don‑t know if it was for ‑‑ yOu know′

                                                                                 13:45:36
 18     they came up from LA.エゴust know that工had to

                                                                                 13:45:40
 19     get that ready for them and ‑‑ and thenエChecked

                                                                                 13:45:43
 20     up′     yOu know′       a few weeks later′       and the bui￨ding

                                                                                 13:45:46
 21     was    一一yOu know′        had people in it.

                                                                                 13:45:48
 22             Q. Okay. And that was the ‑‑ that other

                                                                                 13:45:48
 23     bui￨ding?

                A.   Yes.
                                                                                 13:45:49
 24

                                                                                 13:45:52
 25             Q. Okay. As far as the 3553 property′                 are




                        << NOGARA REPOR冒エNG SERVエCE          >>             53
Case 2:19-bk-24804-VZ       Doc 667-4      Filed 04/23/20    Entered 04/23/20 20:47:28   Desc
            DEPOSエ冒￨ON OF Exhibit
                          DANエEL  4 POR工冒ZKY     ‑
                                     Page 17 of 26              05/16/2018



        We一￨￨    work off this′           but    工   need to get that back′          14:01:10
  1


        then.                                                                        14:01:11
  2


                冒HE W￨甲NESS:             エt was Chaoying and another guy             14:01:24
  3


        signed it′          anOther Asian name that工donlt know.                      14:01:28
  4


                MR. GOODELL:        Q.    So let冒s go to the document・               14:01:29
  5


        エf you cou￨d tum to LE TECH 42′                     Please.                  14:01:34
  6


                A.エ▼ve got to drink this at 2:00                  oicIock′     SO    14:01:36
  7


        工'm sorry.                                                                   14:01:36
  8


                                                                                     14:01:42
  9             Q.   Yeah, that's fine・


                A.   Yeah.                                                           14:01:43
 10

                                                                                     14:01:46
 11             Q. Okay. So Chaoying Deng′                   yOu See her

                                                                                     14:01:47
 12     signature right there?

                A.   Yes.
                                                                                     14:01:48
 13

                                                                                     14:01:50
 14             Q. So she signed this on beha￨f of Le

        Techno￨ogy?                                                                  14:01:50
 15

                                                                                     14:01:50
 16

                                                                                     14:01:53
 17             Q. Okay. And you a￨so interacted with her in

        her capacity at Faraday′                yOu teStユfied to earlier′            14:01:55
 18

                                                                                     14:01:56
 19     COrreCt?

                A.   Yes.                                                            14:01:58
 20

                                                                                     14:02:00
 21             Q. You see shels identified as the chief

        executive officer of Le                 冒echno￨ogy on this                   14:02:02
 22

        document?          Do you see that?                                          14:02:03
 23

                A.   Yeah.      エ    didn‑t know       亡hat that was her             14:02:05
 24

         tit￨e′      but    工   See thatIs written there.
                                                                                     14:02:08
  25




                       <<    NOGARA REPORT工NG SERV工CE            >>             65
Case 2:19-bk-24804-VZ     Doc 667-4    Filed 04/23/20    Entered 04/23/20 20:47:28    Desc
             DEPOS工冒エON OF Exhibit
                           DAN工EL  4 POR工冒ZKY     ‑
                                      Page 18 of 26         05/16/2018



 1     the   ￨oan docs.                                                            14:40:50


 2                  There‑s a certain part of the               ￨oan on the        14:40:52


       land that     工     was an expert on.       The guaranteed                  14:40:56
 3


                                                                                   14:41:01
 4     portion′     工     didn!t   ○○    工    had no need to know that.工


 5     had heard that from someone in LA.                                          14:41:05


  6           MR. WERTHE工M: Are you done with Exhibit lOI                          14:41:17


       Counse￨?                                                                    14:41:29
  7


              MR. GOODELL:         For now.                                        14:42:01
  8



                    (P￨aintiff‑s Exhibit 18             marked for                 14:42:01
  9


                    ident土fication. 〉                                              14:42:02
10

              MR. GOODELL: Q. Have you ever seen this                              14:42:04
11

        document before?                                                           14:42:05
 12

              A.    エ     remember reading it.                                     14:42:09
 13

                                                                                   14:42:12
 14           Q.工S this referring to the                3553 North First


        Street property?                                                           14:42:13
 15

                                                                                   14:42:14
 16

                                                                                   14:42:16
 17           Q. And you see on the second page of this

        document where ⊥t says          〇一thereis a quote from Jia                 14:42:20
 18

        YuetingI and you see heis identified ‑‑                 エim sorry′         14:42:25
 19

        do you see that?                                                           14:42:26
 20

              A. (Witness nods head・〉                                              14:42:26
 21

               Q.   ￨s that a yes?                                                 14:42:26
 22

               A.   Yes.                                                           14:42:29
 23

               MR. WER冒HE工M:          Counsel, didn▼t we use this as               14:42:31
 24

        an exhibit yesterday, just to be c￨ear?                                    14:42:33
 2う




                     <<    NOGARA REPOR冒工NG SERVエCE        >>                 85
Case 2:19-bk-24804-VZ        Doc 667-4    Filed 04/23/20   Entered 04/23/20 20:47:28   Desc
           DEPOS￨冒エON OF DANエEL
                         Exhibit 4 PORエTZKY
                                     Page 19 of ‑26 05/16/2018


 1           MR. GOODELL:          We might have.                                 14:42:34


 2           MR. MART工NEZ:          So is it Exhib⊥t 18′           though?   工    14:42:37


       mean′      yOu didnIt mark it.          工    didnit hear you say ‑‑        14:42:38
 3


 4           MR. GOODELL:          Yes′ it‑s Exhibit 18.                          14:42:42


 5           Q. So you see where it says,                   Silicon Va￨￨ey        14:42:52


       is critica￨￨y important to our globa￨                  growth              14:42:52
 6


       Strategy     ?                                                             14:42:53
 7


                    Do you see that?                                              14:42:53
 8


             A.     Yes.                                                          14:42:53
 9


             Q. Was that consistent with your discussions                         14:42:5う
10

       with him?                                                                  14:42:56
11

             MR. WER冒HEエM: Objection. Lacks foundation.                           14:43:01
12

       Was the question         葛Iwith himiI?       Because    エmay not           14:43:04
13

       have heard you.                                                            14:43:05
14

             MR. GOODELL:       Yes, ▼▼with hユm.                                  14:43:06
15

             MR. WER冒HE工M:               冒he question lacks foundation.           14:43:09
16

             THE WエTNESS:           This artic￨e was written before               14:43:12
17

       エWaS emP￨oyed′             SO itis hard for me to know exactly             14:43:17
18

       what he was saying then.                                                   14:43:20
19

              MR. GOODELL:∴Q. But earlier you testified                           14:43:21
20

                                                                                  14:43:24
21     you spoke to him about ten times′ is that right?

              A.    Yes.                                                          14:43:24
22

               Q. And it was a￨ways about deve￨oping that                         14:43:28
23

        Other property       一〇                                                   14:43:30
24

               A.   Yes.                                                          14:43:30
 25




                        <<   NOGARA REPOR冒エNG SERV工CE         >>             86
Case 2:19-bk-24804-VZ    Doc 667-4    Filed 04/23/20   Entered 04/23/20 20:47:28   Desc
            DEPOSエ冒エON OF Exhibit
                          DAN工臼L  4 PORエロZKY     ‑
                                     Page 20 of 26        05/16/2018



 1                         CERTエ『工CA甲E OF W工冒NESS

                                     ‑‑○○0○○‑‑
 2


 3



 4               エ′      DAN工EL POR工冒ZKYI hereby dec￨are under


 5     pena￨ty of perコury thatエhave read the foregoing

 6     deposition testimony; and that the same is a true

 7     and c○rrect transcription of my said testimony


  8    except as c○rrected pursuant to my rユghts under


  9    Section    2025.520(b)‑(d) of the California


10     Code of Civil Procedure.

11


12
                                                 Signature
13

 14


 15

 16


 17


 18


 19


 20

 21

 22

 23


 24


 25




                    <<    NOGARA REPOR冒工NG SERVエCE          >>           103
Case 2:19-bk-24804-VZ     Doc 667-4   Filed 04/23/20   Entered 04/23/20 20:47:28   Desc
            DEPOS￨冒工ON OF DAN工EL
                          Exhibit 4 POR工冒ZKY     ‑ 05/16/2018
                                      Page 21 of 26


 1     S甲A廿日   O『 CAlエ『ORN工A


 2     COUN冒Y OF SÅN FRANCエSCO


 3               工′       C工NDY甲UGAW′      a Certified Shorthand


 4     Reporter of the State of Californ⊥a′              du￨y


 5     authorized to administer oaths pursuant to Section

 6     8211 of the Ca￨ifornia Code of Civi￨              Procedure, do


 7     hereby cert⊥fy that


 8                             DAN工EL PORエ冒ZKY′


 9     the witness in the foregoing depositionI WaS by me

10     du￨y sworn to testify the truthI the who￨e truth

11     and nothing but the truth in the within‑entitled

12     cause; that said testimony of said witness was

13     reported by me′       a d⊥sinterested person′            and was


14     thereafter transcribed under my direction                ユnto


15     typewriting and is a true and correct transcription

16     of said proceedings.

17               工      further certify that     工     am not of counse￨


18      or attorney for either or any of the parties in the

 19     foregoing deposition and caption named′                 nOr in any


20      way interested in the outcome of the cause named in

 21     Said caption.

 22              Dated the      30th day of May, 2018.


 23


 24
                                  CエNDY TUGAW
 25                               CSR No. 4805 (California)




                     <<   NOGARA REPORTエNG SERVエCE         >>             104
Case 2:19-bk-24804-VZ       Doc 667-4   Filed 04/23/20   Entered 04/23/20 20:47:28   Desc
              DEPOS工TエON OF DAN工EL
                            Exhibit 4 PORエ冒ZKY     ‑ 05/16/2018
                                        Page 22 of 26


 1     Daniel Poritzky
       734    Los Pa⊥os Drive
 2     LafayetteI CA         94549


 3     Date:     May    30, 2018
       Re:    Han‑s vs. Le      冒echno￨ogy′        et al.
 4     Deposit⊥on Date: WednesdayI May 16′                  2018


 5     Dear Mr. Poritzky,

 6                   P￨ease be advised the origina￨           transcript
       of your deposition is ready for your review.
 7                   Pursuant to CCP Section          2025.520(a), yOu
       have     30    days fo￨￨owユng the date of th⊥s notice to
 8     read′      COrreCt if necessary′           and sign your
       transcript unless the attending parties and the
  9    deponent agree on the record or otherwise in
       writing to a ￨onger or shorter tユme period.皿e
10     deponent may change the form or the substance of
       the answer to a question′                and may either approve
11     the transcript of the deposition by s￨gn￨ng it′                   Or
       refuse to approve the transcript by not signユng it.
12     You are not required by ￨aw to read and sign your
       deposition transcript・ A￨￨ part⊥es wi￨￨ be
13     informed of the corrections.               The orig⊥nal
       transcript wi￨￨ then be sea￨ed and sent to the
14     examining attorney pursuant to the app￨⊥cab￨e ￨aw.
                     You may either come to our office to read
15      and sign the or⊥ginal transcript′                Or yOu may
        contact your attomey or the attomey who arranged
16      for you to be present at your deposition.エf they
        have ordered a copy of the transcript′                yOu may
 17     review their copy and make correctユons by
        submitting′         Signing and returning the attached
 18     form.エf you ch0OSe tO reView your transcript at
        our officeI P￨ease call first to make an
 19     appointment. Shou￨d you have any question
        regarding these instructions′             P￨ease ca￨￨・
 20
        Sincere￨y,
 21


 22
        NOGARA REPORTエNG SERV工CE
 23     5    甲hird Street, Suite        415
        San Francisco, California             94103
 24     (415) 398‑1889


 25     cc:    A￨￨     counsel′      Origina￨    deposition




                       <<   NOGARA∴REPOR冒エNG SERVエCE          >>          105
Case 2:19-bk-24804-VZ   Doc 667-4 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                             Exhibit 4 Page 23 of 26
Case 2:19-bk-24804-VZ   Doc 667-4 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                             Exhibit 4 Page 24 of 26
Case 2:19-bk-24804-VZ   Doc 667-4 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                             Exhibit 4 Page 25 of 26
Case 2:19-bk-24804-VZ   Doc 667-4 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                             Exhibit 4 Page 26 of 26
